REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
Walker et al., US 2019/0171770 A1, teaches uniquely identifying DOM shadow root elements. Walker ¶¶ 13-14. Walker does not explicitly disclose how unique identification information may be derived for each shadow DOM element. Harris et al., US 2015/0134669 A1, teaches that a DOM element may be assigned unique identification information including a unique identifier of a parent DOM element. Harris figs. 3-4, 5B, ¶¶ 57-91. However, as Applicant correctly argues, “Harris only uses the unique identifying information of a parent element and path information from the parent to the tracked object, where the tracked object does not natively have any unique identifying information.” Applicant’s Reply filed 8 Nov. 2021 at 8. Accordingly, it would not have been obvious to employ Harris’s process for assigning unique identification information including a unique identifier of a parent DOM element for “each shadow DOM element in a given shadow DOM region,” as required in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144